Title: Warner W. Minor and Edwin Conway to James Madison, 1 October 1826
From: Conway, Edwin,Minor, Warner W.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                Octr 1. 1826
                            
                        
                        To the honourable Visitors of the University of Virginia The difficulties we
                            labour under are such as obliges us, however reluctantly to call your attention to the inconvenience of our situation. We
                            are unable from the small profits of our houses to erect several conveniences that are indispensible. We therefore ask of
                            you either to build us each a stable, or permit us to do so out of our rents. It was understood by us when we first rented
                            these houses that an acre of land conveniently situated would be suitably inclosed for each as a garden. This was
                            measureably done but has since been taken from us. Several acres each have been assigned us, but at so great a distance
                            & having all the Material to purchase for encloseing, we find the land too poor to justify such an expense.
                        We ask that the acre first assigned be confirmed to us and if we cannot have it inclosed for us we be
                            permitted to cut rails sufficient for incloseing the same off the University land.
                        It is with real concern we see ourselves called on to give information against the young men. We will without
                            hesitation do so, so far as relates to our houses. We are anxious & desireous for the good government &
                            order of the institution, but conceive we should be placed in an extremely disagreeable situation by binding ourselves as
                            required. We wish by no means to screen offenders far from it: neither wish we to be placed in the disagreeable situation
                            of subjecting ourselves to constant insult which would inevitably be the case We are tenants at will, placed here to board
                            students; subjected ourselves to the laws of the place. If we conduct ourselves with decorum & keep proper order
                            in our houses, we conceive we have fulfilled our part.
                        
                            
                                Warner W MinorEdwin Conway
                            
                        
                    